Citation Nr: 9918359	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  96-00 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Waiver of recovery of loan guaranty indebtedness of 
$18,922.02.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from June 1943 to January 
1946, from May 1949 to May 1952, and from September 1960 to 
September 1963.  He is also shown to have completed 
sufficient Reserve service to have become entitled to 
military retired pay at age 60.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 waiver decision issued by 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office Committee on Waivers and Compromises (RO), 
which found that the veteran was not entitled to waiver of 
all or any part of the loan guaranty indebtedness at issue in 
accordance with the principles of equity and good conscience.  
This case was previously remanded for additional evidentiary 
development in April 1998 and is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  There was a default in the veteran's VA guaranteed loan 
necessitating a foreclosure sale of the subject home and 
resulting in a loan guaranty indebtedness of the veteran of 
$18,922.02.

3.  While the veteran contends that the default in monthly 
mortgage payments on the subject home occurred because of a 
loss of employment and the resulting loss of income, the 
evidence establishes that the veteran had sufficient funds to 
make all payments on the subject home with his monthly 
receipt of military retired pay and Social Security 
retirement; the veteran was at fault in the creation of the 
debt.

4.  VA was not at fault in the creation of the loan guaranty 
indebtedness.

5.  The veteran's income, with consideration of the cost of 
life's basic necessities, is sufficient to permit repayment 
of $10,000 without resulting in undue financial hardship and 
repayment of this portion of the indebtedness would not be 
inequitable.  


CONCLUSIONS OF LAW

1.  There was a loss after default of the property which 
constituted security for the VA guaranteed loan.  38 U.S.C.A. 
§§ 5107(a), 5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  A partial waiver of recovery of loan guaranty 
indebtedness in the amount of $8,922.02, plus interest on 
that amount, is in accord with the principles of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965 (1998).

3.  Recovery of the remaining $10,000 of loan guaranty 
indebtedness, plus interest on that amount, would not violate 
the principles of equity and good conscience.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) in that it is plausible.  All of the 
facts have been developed and no further assistance is 
necessary to comply with the duty to assist required by law.  
Id.  

Facts:  In June 1983, the veteran sought a VA guaranteed loan 
to purchase a home on Hickory Bend Drive in Houston, Texas, 
(hereinafter, the subject property).  He applied as a single 
man based upon his own income as an assistant county attorney 
in the State of Texas.  While the veteran was then apparently 
in receipt of military retired pay, the VA guaranteed loan 
was approved only upon consideration of his employment income 
for approximately $2,100 per month, after deductions.  The 
veteran was approved for this loan and he purchased the 
subject home the same month with a VA guaranteed loan for 
$59,000 at 10.5% annual interest for 30 years with a monthly 
payment for principle and interest of $540.  The veteran was 
apparently married later that year and his spouse is not a 
co-obligor on the mortgage and note.  All payments were 
apparently made in a timely manner over the following ten 
years until no payment was received for February 1994.

In May 1994, the lender issued a Notice of Default indicating 
that no payment had been received for February 1994.  At that 
time, the total monthly payment for principle, interest, 
taxes and insurance was $673.  The property was occupied by 
the veteran.  The lender's last contact with the veteran had 
been in April.  The veteran reported he could not maintain 
the payments on the subject property.  He suffered a back 
injury and could not work.  In addition "the woman who was 
renting the property suffered a stroke and is in a nursing 
home."  A VA compromise sale was discussed.  Later that 
month, the lender issued a Notice of Intention to Foreclose.  
The property remained occupied by the veteran.  The status of 
the loan had not changed and foreclosure was recommended.  

Also in May 1994, VA wrote to the veteran at the subject home 
and recommended that when a VA guaranteed loan borrower was 
unable to maintain his mortgage, he should make every effort 
to sell the property to avoid foreclosure.  If the property 
could not be sold for an amount which would pay off the 
balance due on the mortgage, a compromise sale should be 
considered.  It was explained that the home would be sold for 
the best possible price and that VA would make up the 
difference to pay off the mortgage but that the veteran would 
owe this difference to VA (but that the difference could not 
exceed the total amount of guaranty to the lender).  It was 
explained that a compromise sale might result in a debt but 
that this debt would likely be less than if the property was 
sold in foreclosure.  VA offered assistance.  In August 1994, 
the veteran contacted VA indicating that he wanted to sell 
the subject home but that the current market value was 
insufficient to obtain a sale price which would pay off the 
existing loan.  The VA official discussed the possibility of 
a compromise sale and referred to VA's previous letter but 
the veteran indicated that he no longer had this letter.

Inspections of the subject home revealed that it needed 
repairs.  The roof was in poor condition and showed signs of 
leakage, there was a great deal of rotted siding, missing 
trim and window screens, the fence was in poor condition, the 
interior needed repairs and the flooring was poor.  
Recommended repairs were estimated to cost $9,785.  Upon 
appraisal, the subject home was noted to have an "as is" 
market value of $34,000, and a repaired value of $44,000.  
The home was later sold pursuant to foreclosure and, after 
application of all costs and proceeds of sale, VA paid a 
valid loan guaranty claim to the lender and established the 
loan guaranty indebtedness thereby against the veteran for 
$18,922.02.  

In April 1995, the RO received a letter from the veteran 
which it accepted as a request for waiver of recovery of the 
loan guaranty debt.  Therein, he indicated that his problem 
with the mortgage on the subject home had been a loss of 
employment.  At the time he lost his last job in January 
1991, he was age 68 and found it difficult to find comparable 
employment.  He then applied for Social Security retirement 
benefits.  He also tried to engage in the private practice of 
law but was unable to afford the cost of opening an office.  
He reported that although he had spent over $10,000 in 
improvements of the subject home, at the time he lost his 
employment, he was unable to sell the home for anywhere near 
the amount remaining due on the mortgage.  He pointed out the 
significant loss in value of real estate in the Houston area 
at that time.  His mortgage balance was $54,000 but the 
property appraised at $43,000.  

In May 1995, the RO issued the waiver decision now under 
appeal which found no evidence of fraud, misrepresentation, 
or bad faith but which found that the veteran was at fault in 
the creation of the indebtedness and that waiver of all or 
any amount of the debt was not warranted.  It was noted that 
the veteran had furnished a letter from his last employer 
documenting employment as a county attorney from April 1990 
through January 1991, and indicating that the reason for 
discharge was loss of confidence in the veteran's ability as 
a litigator and in his veracity.  

In November 1995, the veteran testified at a personal hearing 
at the RO.  Therein, it was indicated that the veteran lost 
his employment in January 1991 but that he essentially 
continued to be able to make the mortgage payments on the 
subject home for the next three years because his aged and 
disabled mother had moved in and her Social Security had been 
used to pay the mortgage in return for the care she was 
provided.  However, she eventually had to go into a nursing 
home and her funds were required to pay for that care.  The 
veteran confirmed that he commenced receiving military 
retired pay in 1983 and that he began receiving Social 
Security retirement pay shortly after his application in 
early 1991.  He reported that he purchased some five acres of 
undeveloped land from the Texas Veterans Land Board in 1992.  
He moved onto an old trailer on that property and was in the 
process of building his own home.  He indicated that he had 
tried to sell the subject home both through a realtor and the 
placement of a sign on the property but no realtor would 
accept his listing given that the amount outstanding on the 
mortgage exceeded the market value.  When asked how long he 
attempted to sell the home he stated "oh, several months."  
He testified that he moved out of the subject home into the 
trailer on his undeveloped land in September 1994, the same 
month that the foreclosure sale took place.  

The hearing officer noted that at the time of loan 
origination in 1983, only approximately $2,100 net monthly 
income was considered in approving the loan and at the time 
of default the veteran was earning approximately the same 
amount in military retired pay and Social Security retirement 
pay.  The veteran indicated that going from $40,000-$50,000 
per year to $2,000 per month made it impossible for him to 
adjust financially and to keep up with the mortgage payment 
on the subject home.  He later stated that "I went along for 
a year there trying to maintain my accounts so I could 
maintain my reputation, but I was hoping sometime that I 
would be able to get out of that, but it came to a point 
where it was impossible."  The veteran then discussed his 
current financial status and certain particular bills and 
indicated that although he was aged 72 he intended to attempt 
to have some private law practice income.  The veteran 
essentially restated most of his principle arguments in his 
substantive appeal.  He also debated certain comments the RO 
had made regarding particular debts or expenses.  In 
discussing funds that he borrowed from family members to 
build his home on undeveloped property, the veteran indicated 
that he did so with the understanding that the house would be 
available for his disabled mother when she needed a place to 
stay.   

In September 1997, the veteran testified before the 
undersigned.  He indicated that he had worked at the Harris 
County attorney's office from the time of loan origination in 
1983 until he lost that employment in early 1990.  He then 
gained employment as a county attorney for Montgomery County 
where he remained employed from April 1990 to January 1991.  
He pointed out the difficulty he had maintaining the payments 
on the subject home after he lost his last job and his 
difficulty in attempting to sell the home due to a severe 
down turn in real estate market prices.  He said he tried to 
sell the house and that he also tried to rent it but that he 
could not rent it for the $675 monthly owed on the mortgage 
payment.  He moved from the home just before foreclosure to 
avoid eviction.  He indicated that he purchased five acres of 
undeveloped property in 1992 for approximately $20,000 with a 
30-year mortgage so that his monthly payment was only $139.  
He reported that the home built on this property was 
constructed with logs obtained at no cost from a friend.  He 
said he did not have any significant income doing private 
legal work after his last formal employment.  He said he had 
discussed the default with the lender but that the lender was 
unwilling to work with him in any way and he also indicated 
that he had discussed the default with personnel at VA.  The 
veteran's current expenses were discussed and it was agreed 
that he would provide an up-to-date financial status report.  

On remand, the veteran submitted an up-to-date financial 
status report which indicated that he received monthly 
retirement pay from Social Security and the U.S. Army (and 
approximately $200 from private legal work) totaling 
approximately $2,500 per month.  He reported total monthly 
expenses of approximately $2,900.  The financial status 
report indicated no cash in the bank, three vehicles, a 
monthly automobile payment of $200, monthly automobile 
insurance of $189, monthly gas and oil expenses of $160, and 
monthly cost for repairs and labors of $80.  He also reported 
sending $50 monthly to the Crystal Cathedral Ministries, $140 
per month for life insurance, $90 per month for long distance 
telephone bills and $50 per month for an open credit card 
account.  The veteran submitted documentation indicating the 
amount of his military retired pay which also showed $75 per 
month for an annuity for his spouse.  He reported a monthly 
home owner's insurance bill of $75 and submitted an annual 
home owner's insurance bill for over $700.  An account 
statement from a Federal savings bank documented a $10,000 
construction loan but also documented a cash balance at the 
end of February 1998 in excess of $9,000.  Documentation was 
also submitted on a series of long overdue credit card bills.  

Law and Regulation:  The law and regulations authorize a 
waiver of loan guaranty indebtedness from an appellant where 
both of the following factors are found to exist:  (1) After 
default, there was a loss of the property which constituted 
security for the loan, and (2) collection of the indebtedness 
would be against equity and good conscience.  38 U.S.C.A. 
§ 5302(b); 38 C.F.R. § 1.964(a).  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either the 
appellant or the Government.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government and, in making this determination, 
consideration will be given to the following elements, which 
are not intended to be all-inclusive:  (1) The fault of the 
debtor, (2) balancing of fault between the debtor and VA, 
(3) undue hardship of collection on the debtor, (4) a defeat 
of the purpose of any existing benefit, (5) the unjust 
enrichment of the appellant, and (6) whether the appellant 
changed positions to his detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  In 
evaluating whether equity and good conscience necessitates a 
favorable waiver decision, the Board must consider all of the 
specific enumerated elements.  However, the issues of fault, 
unjust enrichment, and undue financial hardship are the most 
significant factors applicable to the case presently on 
appeal. 

"The fault of the debtor," is simply defined to be where 
actions of the debtor contribute to creation of the debt.  
38 C.F.R. § 1.965(a)(1).  So defined, the concept of fault 
does not mean bad faith or fraud and does not contemplate any 
act of moral turpitude or wrongdoing.  Simply stated, any 
action or inaction of the debtor which contributes to the 
creation of the debt constitutes fault of the debtor.  

Analysis:  The Board has carefully considered all of the 
evidence on file including all written statements and all 
sworn testimony of the veteran.  Each and every allegation 
and point made by the veteran has been considered.  It's 
clear from a review of the evidence that some factors 
involved in the veteran's default on his VA guaranteed loan 
were beyond his control.  While the veteran's last employer 
indicated that he was dismissed after January 1991 based upon 
a loss of confidence in his ability as a litigator and in his 
veracity, it's clear that the veteran did not anticipate a 
loss of employment.  Additionally, the downswing in the real 
estate market in Texas, which is well documented and well 
known to the Board, can in no way be found to be attributable 
to any action or inaction on the part of the veteran.  

However, careful analysis of all of the evidence and 
arguments on file nonetheless allows the Board to conclude 
that the veteran was certainly partially at fault in the 
creation of the loan guaranty debt at issue.  The undisputed 
facts on file show that the veteran lost his last formal 
employment with Montgomery County, Texas, in January 1991 but 
it is clear that all monthly mortgage payments on the subject 
home were made for three more years before no payment was 
received for the payment due in February 1994.  Over a period 
of three years, the veteran demonstrated an ability to make 
the monthly mortgage payments despite the loss of his formal 
employment.  The veteran was in receipt of military retired 
pay since 1983.  It is documented and he testified to having 
commenced receipt of Social Security retirement the same 
month he applied for it after his employment discharge in 
January 1991.  The veteran has also indicated that he has 
"some" private legal earnings which he most recently reported 
as approximately $200 per month.  Collectively, this resulted 
in his receipt of a total, essentially net income in excess 
of $2,000 per month from the time of default in early 1994, 
to an amount which equals almost $2,500 at the time of his 
most recent May 1998 financial status report.  This is in 
addition to any funds contributed by the veteran's mother who 
lived in the subject home after default for a period of time.  

Assuming the veteran to exercise a fair degree of financial 
prudence, and in consideration only of the necessary expenses 
of life, there is no reason he should not have been able to 
make the monthly mortgage payment for principle, interest, 
taxes, and insurance on the subject home of approximately 
$675 per month on the amount of income he had before and 
after February 1994.  This is so despite the veteran's 
arguments regarding loss of employment and regarding the loss 
of his mother's Social Security benefits as rental income.  
While the veteran has argued that he found it difficult to 
continue making the monthly mortgage payments on the subject 
home following his termination from formal employment, such 
difficulty is not shown by the objective evidence on file to 
have amounted to a financial impossibility.  Under the 
circumstances, the failure to make the mortgage payments as 
they became due constitutes fault.  

Additionally, while the veteran testified that he attempted 
to list the home for sale with a realtor without success and 
attempted to rent the home, there is no objective evidence of 
this on file.  When asked under oath how long he had tried to 
sell the home, his reply was "several months."  While it may 
indeed have been difficult to secure a real estate listing 
for the subject home when the amount outstanding on the 
mortgage exceeded the fair market value, VA had clearly 
provided the veteran with an option for a compromise sale 
which likely would have resulted in a lesser amount of 
indebtedness than is presently at issue including all of the 
costs of foreclosure.  There is no evidence that the veteran 
made any effort at consummating a compromise sale pursuant to 
VA's offer.  This also constitutes fault.  

Moreover, the veteran did not make the monthly mortgage 
payments due for and after February 1994 but held over in the 
subject home until just prior to foreclosure in September 
1994.  Consistent with the veteran's argument that he could 
not afford the entire monthly mortgage payment on the subject 
home, it seems likely that he could have rented the subject 
home for an amount less than that and made up the difference 
out of his own pocket, thus avoiding foreclosure.  Instead, 
the veteran remained in possession of the subject home for a 
period of eight months and this action clearly resulted in an 
unjust enrichment in the amount of $5,400 (eight months times 
mortgage payment of $675).  This also constitutes fault.  

Finally, the Board finds that the veteran's default in the VA 
guaranteed loan on the subject home is also likely due the 
veteran's decision to abandon that monthly obligation in 
favor of a cheaper obligation which is documented by the fact 
of the veteran's 1992 purchase of five acres of undeveloped 
land at another location.  The veteran testified that this 
real estate cost approximately $20,000 with a 30-year 
mortgage resulting in a monthly payment of only $139.  While 
he was requested on remand to provide the Board with 
documentation of this mortgage, he failed or refused to due 
so.  The fact that the veteran incurred an additional 
obligation of $20,000 at a time when he purportedly was 
having difficulty in making payments on the subject home does 
not appear to be the reasonably prudent financial action 
expected of an individual who is attempting to keep a home 
subject to a VA guaranteed loan.  While the veteran has 
indicated that the home built on this property was made from 
logs which were obtained free, a review of the financial 
evidence on file clearly demonstrates that in addition to the 
$20,000 he borrowed, prior to default on the subject home, he 
also incurred many thousands of additional dollars of 
obligation for construction and improvement of this alternate 
home.  The most recent financial status report and other 
information indicates a homestead construction loan for 
$10,000 and another loan for carpet and tile for $6,000 as 
well as additional amounts borrowed from family members, all 
for the purpose of this alternate residence.  

This evidence objectively demonstrates that the veteran made 
a conscious decision to abandon the monthly obligation for 
the subject home in order to obtain his current home with a 
direct loss to the Government.  In this regard, the Board 
finds that noteworthy that documentation submitted on remand 
indicates that the veteran pays $714 annually in insurance on 
this home which includes a replacement cost for his current 
dwelling of $148,000.  The fact that the veteran purchased 
this other property and likely formulated his plan to build a 
home on it two years before he defaulted in making payments 
on the subject home, coupled with the significant financial 
expenditures invested in his new home both before and after 
default, leads the Board to conclude that the veteran did not 
intend to keep the subject home and that he did not want it.  
When he was unable to sell it in an amount equal to that 
which was owed on it, and after he no longer had access to 
additional income from a family member to pay his monthly 
mortgage payments, he simply allowed it go to default, held 
over rent-free for eight months, then proceeded with his plan 
for a new home.  This also constitutes fault (and certainly 
suggests bad faith as that term is defined at 38 C.F.R. 
§ 1.965(b)(2) (1998)).  There is no evidence or argument that 
VA is in any way responsible for the loan guaranty 
indebtedness in this case.

Finally, the veteran contends that he is unable to afford 
repayment of the loan guaranty indebtedness at issue.  He 
argues that it would cause undue financial hardship and he 
submitted financial evidence indicating that he has a net 
monthly loss of $400 and is unable to pay anything toward the 
loan guaranty debt.  The Board disagrees.  

Initially, the Board concludes that certain monthly 
obligations listed in the veteran's present financial status 
report are discretionary in nature.  That is, debts that are 
not considered necessary for the basic necessities of life.  
The veteran is expected to accord a debt to the Government 
the same degree of fidelity and responsibility he would 
accord to any other debt and this debt must be considered as 
higher in precedence than discretionary debts.  The Board 
finds the following listed monthly obligations to be 
discretionary:  $76.90 per month deducted from military 
retired pay or "SBP" annuity coverage for his spouse; $140 
per month in life insurance; $50 per month to the Crystal 
Cathedral Ministries; $88 per month long distance telephone 
bill; $50 per month outstanding obligation on a credit card 
with no indication that the debts on this card are for the 
basic necessities of life; and, $273 per month owed for 
carpet and tile for the veteran's new home.  Additionally, 
for a retired couple, the Board finds it difficult to justify 
costs and expenses the veteran lists for three separate motor 
vehicles.  These costs include $200 monthly for a van 
payment, $189 per month for auto insurance, $160 per month 
for gas and oil, and $80 per month for repairs and labor.  
While the veteran testified that he finds it necessary to 
have a newer automobile to do a great deal of traveling to 
perform "pro bono" legal work, and while he reports earning 
$200 per month in estimated private legal income, the Board 
cannot justify an expense of $629 per month for vehicles for 
an income of $200.  The veteran consistently lists no cash on 
hand or in the bank but a February 1998 bank statement showed 
a balance of $9,173.07 after deducting all monthly checks.  
Finally, while the veteran has also listed a series of other 
past due credit card bills totally many thousands of dollars 
from 1994 and 1995, the statements supporting several of 
these bills are fairly old and the Board finds it extremely 
likely that most of these debts have been charged off or 
written off by the holders of such debt and it's clear that 
the veteran has made no additional efforts to pay these debts 
off. 

Accordingly, and for these reasons and bases, the Board finds 
that the veteran should be well able to afford the cost of 
repayment of $10,000 of loan guaranty indebtedness (plus 
interest on that amount) in payments over a five-year period.  
The veteran is shown to have sufficient income to repay the 
Government in an amount at or around $200 monthly for 60 
months to repay the Government its loss.  He is shown to have 
sufficient income to make such payment without compromising 
his ability to provide himself and his spouse with the basic 
necessities of life.  Because the veteran is clearly at fault 
in the creation of the loan guaranty indebtedness and because 
he continues to earn approximately $30,000 per year in gross 
income, he will be required to repay $10,000 of the 
indebtedness which he created.  

The Board finds that repayment of the excess amount of 
$8,922.02 would in fact cause financial hardship and that 
amount will be waived accordingly.  Considering all the facts 
and circumstances of this case, and in accordance with the 
principles of equity and good conscience, it would not be 
unfair to recover this partial amount of loan guaranty 
indebtedness with interest.  This outcome is not unduly 
favorable or adverse to either the Government or the veteran.  






ORDER

Waiver of recovery of loan guaranty indebtedness of 
$8,922.02, with interest, is granted, and waiver of 
indebtedness of $10,000, with interest, is denied.



		
	D. C. SPICKLER
	Member, Board of Veterans' Appeals




 

